 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHRISTINA M. CORCORAN, NY Bar #5118427
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561

 5   Attorneys for Defendant
     TRACEY JACKSON
 6
 7                            IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
10   UNITED STATES OF AMERICA,                            Case No. 1:19-cr-00247-NONE-SKO
11                                  Plaintiff,
                                                          STIPULATION AND ORDER TO
12                           vs.                          CONTINUE STATUS CONFERENCE
13   TRACEY JACKSON,                                      Date: June 15, 2020
                                                          Time: 1:00 p.m.
14                                 Defendant.             Judge: Hon. Sheila K. Oberto
15
             IT IS HEREBY STIPULATED by and between the parties through their respective
16
     counsel, THOMAS M. NEWMAN, Assistant United States Attorney, counsel for plaintiff, and
17
     CHRISTINA M. CORCORAN, Assistant Federal Defender, counsel for defendant Tracey
18
     Jackson, that the status conference scheduled for March 16, 2020 may be continued to June 15,
19
     2020, at 1:00 p.m.
20
             The parties require additional time to exchange and review supplemental discovery and
21
     engage in plea negotiations. Ms. Jackson also requests additional time for defense investigation.
22
             The parties agree that time should be excluded through June 15, 2020 because there is
23
     good cause for the requested continuance and the ends of justice outweigh the interest of the
24
     public and the defendant in a speedy trial. Specifically, the parties agree that this continuance is
25
     necessary for several reasons, including but not limited to, the need to permit time for the parties
26
     to exchange supplemental discovery, engage in plea negotiations, and for the defense to continue
27
     its investigation and preparation, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and
28
     (iv).
 1
 2                                                               Respectfully submitted,

 3                                                               McGREGOR W. SCOTT
                                                                 United States Attorney
 4
 5   DATED: March 16, 2020                                 By:   /s/ Thomas M. Newman
                                                                 Thomas M. Newman
 6                                                               Assistant United States Attorney
                                                                 Attorney for Plaintiff
 7
 8                                                               HEATHER E. WILLIAMS
                                                                 Federal Defender
 9
10   DATED: March 16, 2020                                 By:   /s/ Christina M. Corcoran
                                                                 Christina M. Corcoran
11                                                               Assistant Federal Defender
                                                                 Attorney for Defendant
12                                                               Tracey Jackson

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Jackson: Stipulation to Continue Status Conference           -2-
 1                                                         ORDER

 2
              IT IS ORDERED that the status hearing is continued from March 16, 2020, at 1:00 PM
 3
     until June 15, 2020, at 1:00 PM.
 4
              IT IS FURTHER ORDERED THAT the period of time from March 16, 2020, through
 5
     June 15, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i)
 6
     and (iv), because it results from a continuance on the basis of the Court’s finding that the ends of
 7
     justice served by taking such action outweigh the best interest of the public and the defendant in
 8
     a speedy trial.
 9
10
     IT IS SO ORDERED.
11
12   Dated:        March 16, 2020                                          /s/   Sheila K. Oberto     .
                                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Jackson: Stipulation to Continue Status Conference           -3-
